The pivotal question is whether the court abused its discretion in determining that the defendant's failure to respond to service of summons was excusable. Civ. R. 60 (B)(1). The certified mail summons was returned as "unclaimed," and the complaint was served on defendant by ordinary mail. The envelope was never returned with an endorsement showing failure of delivery. Civ. R. 4.6(D). Defendant concedes that service was duly completed. The summons stated, among other things:
"A complaint has been filed against you * * *.
"* * *
"IT IS STRONGLY RECOMMENDED THAT YOU CONSULT AN ATTORNEY.
"The complaint of plaintiff will be taken as true, and a Default Judgment will be rendered against you, unless you do both of the following:
"1.  Within 28 days after you receive this summons, serve a written answer upon the Plaintiff's Attorney, if any, or upon the Plaintiff. *Page 198 
"* * *
"2.  Within the 3 days thereafter, file a copy of that answer with the Clerk of Courts, Room 202-C, Alms  Doepke Bldg., Cincinnati, Ohio 45202.
"* * *"
The one and only reason presented by defendant for its failure to answer the complaint was that the bookkeeper responsible for handling claims against defendant did not process the paper properly. The pertinent statement in John D. Reherman's affidavit reads:
"6.  That at or about the time suit was filed and ordinary mail service was made on defendant, the bookkeeper in charge of said items was not processing these or other important papers properly and was terminated by defendant.
"7.  That as a result of the bookkeeper's inaction, defendant did not have proper notice of the pending cause."
The failure to respond was neglectful, not willful, but it was not excusable, in my opinion. Inefficient, improper or negligent internal procedures in an organization cannot comprise excusable neglect; they cannot, ipso facto, permit the vacation of a default judgment. Miller v. Sybert (July 25, 1985), Auglaize App. No. 2-84-13, unreported (ordinary mail delivered to defendant's post office mail box where the mail was accessible to other persons and where it was never picked up by either of defendant's friends while he was out of state; this failure is not excusable); Laking Trucking, Inc. v. Coastal Tank Lines, Inc.
(Feb. 9, 1984), Allen App. No. 1-83-3, unreported (summons received in a corporate mail room but lost before being brought to the attention of the proper officer; this is not excusable neglect). See Bell v. Sandhu (Feb. 27, 1986), Cuyahoga App. No. 50144, unreported (failure of defendant to contract his attorney until too late [the attorney was out of town shortly before hearing] and failure to notify the court or request a continuance even though present in the courthouse on the day of the default hearing).
There may be circumstances in addition to the negligence of the recipient that may entitle defendant to claim the failure was excusable. For instance, the failure of a wife who picked up the certified mail envelope at the couple's post office box to make sure of delivery to her estranged husband with whom she did not communicate adds an element that supports the finding of excusable neglect. Continental Supply, Inc. v. Covey (Feb. 4, 1985), Warren App. No. CA84-03-021, unreported. It was also excusable for an employee of defendant's corporation to return the certified mail envelope to the post office when she noticed it was addressed not to the corporation but to the defendant individually. Lynd v. Mason (Nov. 19, 1985), Franklin App. No. 85AP-461, unreported.
When the recipient of the summons or complaint takes action by forwarding it to his insurance carrier, which fails to take any action to protect its insured, the courts have held that this is excusable neglect, even though the recipient failed to make further inquiries about the status of the litigation. Colley v.Bazell (1980), 64 Ohio St. 2d 243, 18 Ohio Op. 3d 442,416 N.E.2d 605; Oberle v. Valihora Motor Transp., Inc. (June 5, 1985), Hamilton app. No. C-840549, unreported.
We have never held that the unexplained inaction of a recipient who is duly served with a summons or complaint amounts to excusable neglect. It would undermine and subvert the judicial process if we allow the negligent handling of official court communications, in and by itself, to be a sufficient excuse for a failure to answer. Such a rule will cause doubt on every service by mail. It will allow an extraordinary number of judgments to be vacated even though they were duly obtained in accordance with established court procedures. *Page 199